[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 3, 2008
                          Nos. 08-12084 & 08-12085          THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

         D. C. Docket Nos. 06-00021-CR-HL-7 & 96-00005-CR-HL-7


UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

GEORGE GATES, III,

                                                           Defendant-Appellant.


                         ________________________

                 Appeals from the United States District Court
                     for the Middle District of Georgia
                       _________________________

                             (November 3, 2008)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     George Gates, III appeals his 21- and 24-month concurrent sentences
imposed after the revocation of supervised release. He contends that the sentences

are unreasonable.

                                           I.

       In March 1999 Gates was convicted of interstate travel or transportation in

aid of racketeering in violation of 18 U.S.C. § 1952(a)(3)(A) based on his

participation in a crack cocaine enterprise. He was sentenced to 48 months

imprisonment, to be followed by a three-year term of supervised release. A couple

of years later Gates was convicted of escape in violation of 18 U.S.C. §§ 751(a)

and 4082(a) based on his unlawful absence from a halfway house where he was

under supervised electronic monitoring. He was sentenced to 14 months

imprisonment, to be followed by a three-year term of supervised release. As part

of the sentence for both convictions, supervised release was imposed on the

condition that Gates “not commit another federal, state or local crime.”

       In July 2006, while Gates was still under supervised release, he was arrested

for selling cocaine in violation of the Georgia Controlled Substances Act. The next

month, Gates was arrested for another violation of that Act, possession of cocaine.

Gates’ probation officer petitioned the district court for an arrest warrant, alleging

that Gates had violated his supervised release and recommending that the court

revoke Gates’ terms of supervised release. The district court issued a bench



                                           2
warrant for Gates’ arrest. On November 6, 2006, while Gates was being held in a

Georgia county jail awaiting trial for the possession of cocaine charge, the United

States Marshal Service notified the jail of a federal detainer on Gates based on

charges that he had violated supervised release. Gates was transferred to federal

custody in March 2008, and the court appointed counsel to represent him.

      The district court held a revocation hearing on April 10, 2008. Gates

informed the court that he had pleaded guilty to the sale of cocaine charge and that

the possession charge had been dropped. The court found that based on the sale of

cocaine charge, Gates had violated the conditions of supervised release in each of

the two underlying cases. The court sentenced him to 21 months imprisonment for

the racketeering charge and 24 months imprisonment for the escape charge, to run

concurrently. The court stated that “[t]he sentence as imposed is an appropriate

sentence in this case, complies with the factors that are to be considered as set forth

at 18 U.S.C. 3553(a), and adequately addresses the totality of the circumstances.”

After the sentence was imposed, Gates “renew[ed] [his] objection based on the

calculations for the record.” Gates separately appealed both sentences, and on May

20, 2008, we ordered them consolidated.

                                          II.

      Gates contends that his 21- and 24-month concurrent sentences are



                                           3
unreasonable because the district court failed to properly consider relevant factors

under 18 U.S.C. § 3553(a). The factors outlined in § 3553(a) include: (1) the

nature and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed to reflect the seriousness of the

offense, to afford adequate deterrence, to promote respect for the law, to provide

just punishment for the offense, to protect the public, and to provide the defendant

with necessary educational or vocational training or medical care; (3) the kinds of

sentences available; (4) the Sentencing Guidelines’ range; (5) pertinent Sentencing

Commission policy statements; (6) the need to avoid unwarranted sentencing

disparities; and (7) the need to provide restitution to victims. See 18 U.S.C.

§ 3553(a).

      Gates argues that his sentences are unreasonable because the district court

failed to consider or give adequate weight to several factors. First, Gates argues

that the district court failed to give adequate weight to three facts relevant to §

3553(a)(1): (1) the non-violent nature of his offenses; (2) the stability in his

residence and marriage during his term of supervised release; and (3) the fact that

he tested “negative” in administered drug tests. Second, Gates argues that with

respect to § 3553(a)(2)(c), his eighteen month stay in county jail adequately

protected society “to the extent that society needed protection.” Third, Gates



                                            4
argues that because §3553(a)(2)(D) requires the court to consider the need to

provide the defendant with educational or vocational training or medical care, it

should have placed more weight on the facts that: (1) Gates attempted to get his

General Educational Development degree but was unable to finish; and (2) he had

recently been diagnosed with tuberculosis. Finally, Gates argues that his sentences

do not “promote respect for the law or a perception of fairness” as required by

§3553(a)(2)(A) when considering two facts in conjunction: (1) his need to care for

his seriously ill daughter; and (2) his eighteen month confinement in county jail.

       “We review the sentence imposed upon the revocation of supervised release

for reasonableness.” United States v. Velasquez Velasquez, 524 F.3d 1248, 1252

(11th Cir. 2008). A sentence may be procedurally or substantively unreasonable,

Gall v. United States, 552 U.S. __, __, 128 S.Ct. 586, 597 (2007), and to determine

if it is either, we apply an abuse of discretion standard. United States v. Ellisor,

522 F.3d 1255, 1273 n.25 (11th Cir. 2008). The abuse of discretion standard

applies “[r]egardless of whether the sentence imposed is inside or outside the

Guidelines range.” Gall, 552 U.S. at __, 128 S.Ct. at 597. The party challenging

the sentence has the burden of establishing unreasonableness. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).1


       1
        The government argues that Gates failed to sustain his burden of proof in
demonstrating that his sentences are unreasonable. The government also argues in the

                                              5
                                               III.

         We must first consider whether Gates’ 21- and 24-month concurrent

sentences are procedurally unreasonable.2 See Gall, 552 U.S. at __, 128 S.Ct. at

597. Based on Gates’ arguments, two possible procedural errors are relevant here:

(1) the district court failed to consider § 3553(a) factors and (2) the district court

failed to adequately explain the sentence. See id. The district court made neither

error.

             The district court did not fail to consider the §3553(a) factors. The court

was required to consider those factors in light of the facts presented and arguments

made by the defendant at sentencing. See Gall, 522 U.S. at __, 128 S.Ct. at 596–

97; Talley, 431 F.3d at 786. At the hearing the district court heard arguments

relating to several facts that Gates once again asserts were improperly weighed: (1)

that he was in state custody for eighteen months and under federal detainer for




alternative that Gates failed to preserve his objection as to reasonableness during the hearing
because his counsel renewed an objection to the sentences only “based on the calculations.”
Objections or arguments not raised in the district court are reviewed for plain error. See United
States v. Evans, 478 F.3d 1332, 1338 (11th Cir. 2007). Because we conclude that Gates does not
meet his burden of proof under the reasonableness standard, it is unnecessary to consider
whether the more stringent plain error standard should apply.
         2
         Gates does not challenge the district court’s revocation of his separate terms of
supervised release or its calculation of the appropriate guidelines ranges for sentencing upon
revocation. Thus, we accept the district court’s calculation of Gates’ guidelines ranges at 15-21
months imprisonment for the racketeering case and 24 months imprisonment, the statutory
maximum, for the escape case.

                                                6
sixteen of those months; (2) that he had a stable home and was married; (3) that he

came close to getting his GED; (4) that he suffered from a serious illness; and (5)

that his daughter suffered from a serious illness.3 The district court considered

those facts and weighed them.

       The district court did not consider arguments regarding Gates’ allegedly

negative drug tests or the non-violent nature of his crimes because Gates did not

make those arguments. The district court was not required to raise those arguments

for Gates. See Gall 552 U.S. at __, 128 S. Ct. at 599 (holding that “it [is] not

incumbent on the District Judge to raise every conceivably relevant issue on his

own initiative”).

       The district court adequately explained how it arrived at Gates’ sentences.

In announcing the sentences, the court explicitly confirmed that its decision was

“appropriate,” that it complied with the §3553(a) factors, and that it addressed the

totality of the circumstances. In announcing a sentence, the district court need not

discuss each § 3553(a) factor. See Talley, 431 F.3d at 786. Nor is it required to

“explicitly articulate that it ha[s] considered the § 3553(a) factors,” United States v.

Dorman, 488 F.3d 936, 944 (11th Cir. 2007), although it did so here. The Supreme

       3
          The district court also heard arguments that Gates: (1) accepted responsibility for his
violations of supervised release; (2) generally complied with the terms of his supervised release;
(3) had a steady job; (4) “served nine months more than he should have” for his federal crack
cocaine offense because of recent changes in the law; and (5) was incorrectly assigned three
more criminal history points than he deserved.

                                                 7
Court has held that a lengthy discussion is not required in the typical case, as long

as the sentencing judge “set[s] forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.” Rita v. United States, 551 U.S. __, 127 S.Ct.

2456, 2468 (2007). The district court has set forth enough to satisfy us. See

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005) (explaining that a

district court’s statement that it had considered the defendant’s arguments and the §

3553(a) factors was “sufficient in post-Booker sentences”).

      We next consider whether Gates’ sentences are substantively unreasonable.

In considering the substantive reasonableness of a sentence, “we may find that a

district court has abused its considerable discretion if it has weighed the factors in a

manner that demonstrably yields an unreasonable sentence.” United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008). In other words, if the district court made a

clear error in judgment in weighing the factors, we will remand for re-sentencing.

Id. This is not that kind of case.

      We ordinarily expect that sentences that are within the guidelines range will

be substantively reasonable. See Talley, 431 F.3d at 788. Gates’ sentences are

within the guidelines range, and none of his arguments related to the § 3553(a)

factors convinces us that the district court made a clear error of judgment resulting

in an unreasonable sentence. Gates’ argument that the district court did not
                                           8
adequately consider the sixteen months he spent in county jail while the federal

detainer and supervised release violations against him were pending could be read

as an attack on the substantive reasonableness of his sentences. However, this

argument fails.

      First, the record demonstrates that the district court considered that factor

because Gates raised it at the hearing. Second, the district court’s decision not to

credit Gates with the time spent in county jail awaiting trial on one of his state drug

charges is consistent with the policy set forth in the sentencing guidelines that a

sentence imposed after revocation of supervised release should run consecutive to

imprisonment already being served. United States Sentencing Guidelines §

7B1.3(f) provides:

      Any term of imprisonment imposed upon the revocation of . . .
      supervised release shall be ordered to be served consecutively to any
      sentence of imprisonment that the defendant is serving, whether or not
      the sentence of imprisonment being served resulted from the conduct
      that is the basis of the revocation of . . . supervised release.

U.S.S.G. § 7B1.3(f). Thus, the district court did not abuse its discretion or commit

a clear error in judgment in declining to reduce Gates’ sentences based on his stay

in county jail on state charges.

      Gates’ 21- and 24-month concurrent sentences were procedurally and

substantively reasonable.

      AFFIRMED.
                                           9
10